Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 09, 2020 in response to the Office Action of August 11, 2020 is acknowledged and has been entered. Claims 1, 14 and 18 have been amended. Claim 11 has been cancelled. Claims 1-10 and 12-20 are pending and under examination in this Office action.

Response to Amendment
The objection to claim 9 is now withdrawn in view of the claim amendment. 
The rejections to claims 1-10 and 12-20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment. 
In view of the claim amendment, new grounds of rejection to claims 14-17 under 35 U.S.C. 103 are now made.
In view of the claim amendment, rejection to claims 1-17 under 35 U.S.C. 112(a), written description requirement is now made.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  
Claim 2, lines 2-3: the term “the target cellular structure” should be corrected to –the cell--.
--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the outcome of transforming an undifferentiated cell into a liver cell, does not reasonably provide enablement for transforming an undifferentiated cell into any differentiated phenotype, i.e., any differentiated cell type.  
Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the outcome of epigenetically influencing a target cell to achieve a differentiated phenotype being a liver cell, does not reasonably provide enablement for the differentiated phenotype to be any differentiated cell type.  
enable the invention commensurate in scope with these claims. 
In the specification p.9, lines 29-32, it discloses the only working example that the desired phenotype is a particular cell type that is a liver cell. However, as claim 1 recites “transforming a cell having an undifferentiated phenotype into a cell having a differentiated phenotype” and claim 14 recites “epigenetically influencing a target cell to achieve a differentiated phenotype”, the claims reads on such a process transforms or influences the cell to a differentiated phenotype, any desired cell type. Yet the specification merely recites that the differentiated phenotype is a liver cell. Therefore, the claim reads much broader (any cell type) than what have been disclosed (a liver cell).
Particular information in regard to how to differentiate an undifferentiated cell into ANY differentiated phenotype, i.e., any differentiated cell type is missing, which is considered essential parts of the claimed methods for which one skilled in the art could not develop without undue experimentation. 
It is well-known in the field of art that it requires different conditions for an undifferentiated cell to be differentiated to different type of cells. There would not be a generic protocol for an undifferentiated cell to be differentiated into ANY cell type. 
Even up to the date beyond the priority date of the claimed invention, it remains to be a challenge, which is well-recognized and commonly-encountered in the field of art, for researchers and scientists to consistently and successfully trigger cell differentiation into a desired cell type (the scope of claim 12). In the cited pertinent art NIH: Stem Cell Information, 2016), it emphasizes that, “while differentiating, the cell usually goes through several stages, becoming more specialized at each step. Scientists are just beginning to understand the signals inside and outside cells that trigger each step of the differentiation process. The internal signals are controlled by a cell's genes, which are interspersed across long strands of DNA and carry coded instructions for all cellular structures and functions. The external signals for cell differentiation include chemicals secreted by other cells, physical contact with neighboring cells, and certain molecules in the microenvironment. The interaction of signals during differentiation causes the cell's DNA to acquire epigenetic marks that restrict DNA expression in the cell and can be passed on through cell division” (the last paragraph of p.1).
For the cellular structure to be epigenetically influenced to a desired phenotype (the scope of claims 33 and 37), similarly, it remains well-recognized in the field of art to be a complex process with many uncertainties in regard to the outcome of epigenetic regulations. 
In the cited pertinent art (John, 2018), it emphasizes that, “FUNCTIONAL EPIGENETICS: a key challenge in the discipline is directly linking changes in epigenetic marks with phenotypic outcome. While there are numerous published studies on epigenetic differences between states, findings are correlative, and causality is not well established…In each [of the above] example multiple layers of epigenetic marks function as aggregates to control transcription. To what extent do small changes, even changes at single CpG sites or individual histone tails, have significant functional p.2: Left column).
In other words, one of ordinary skilled in the art cannot reasonably make the use of the claimed invention without considering at least the aforementioned factors, either the internal factors, external factors, and the interactions among them for cell differentiation, or the epigenetic regulation factors and all the downstream modifiers for controlling the phenotype, further not to mention how to set and tune the operational parameters of the radiation as claimed in order to encompass those critical factors to control the cell differentiation to ANY cell type. At least all the above factor would affect successfulness of the intended utility of the claimed invention, not to mention other variabilities exist in the natural of the various phenotypes. Therefore, at least each of the above, and the relationships in between and/or among are all essential parts of the invention which one skilled in the art could not develop without undue experimentation.
In addition, the absence of a working example is another factor considered along with the aforementioned enablement consideration. Though MPEP 2164.02 explicitly states that “an applicant need not have actually reduced the invention to practice prior to filing” (In Gould v. Quigg, 822 F.2d 1074, 1078, 3 USPQ 2d 1302, 1304 (Fed. Cir. 1987), in the same section it also explicitly states that “lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art”. Therefore, given that undifferentiated cell differentiation and epigenetically regulated phenotype control are complex processes that involves different stages and various signals and considering that challenges are recognized to remain for the control of cell differentiation and phenotype regulation, “cell differentiation other than the cell being differentiated to a liver cell as disclosed, one of ordinary skilled in the art would not expect to be able to extrapolate across the entire scope of the claims how to make and use of the claimed invention without undue experimentation.
The specification must provide guidance how to make the claimed invention without undue experimentation. See MPEP 2164.04: a specification disclosure which contains a teaching of the manner and process of making and using an invention in terms which correspond in scope to those used in describing and defining the subject matter sought to be patented must be taken as being in compliance with the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, unless there is a reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 18 recites the term “the target cells” on line 5 of p.5 that lacks proper antecedent basis. It should be corrected to –the cells-- to properly refer to the term “cells” recited in line 2 of the claim.
Claim 18 recites on the last two lines “wherein the target cells are liver cells”. This limitation renders the scope fo the claim indefinite. The target cells, which, as considered above, refers to the cells that are epigenetically influenced (preamble) and to be transformed from an undifferentiated phenotype to a differentiated phenotype (lines 5-6). Therefore, if the target cells are liver cells, these liver cells are differentiated cells, and would not have an undifferentiated phenotype. For examination purpose, claim 18 is interpreted such that the differentiated phenotype is a liver cell. This interpretation is in-line with the specification, p.9, ll. 30-32.
  The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dalecki et al., US 2015/0165091 in view of Louw et al., “Mechanotransduction of ultrasound is frequency dependent below the cavitation threshold”., Ultrasound Med. Biol. 2013 July; 39(7): 1303-1319 (pages 1-36), hereinafter Louw.

Claim 14. Dalecki teaches a method for epigenetically influencing a target cell in a target tissue of a patient ([0045]: ultrasound-induced changes in collagen fiber microstructures altered fibroblast adhesion and migration behavior), comprising steps of
“defining a desired differentiated phenotype for the target cell, wherein the target cell has a natural frequency” ([0033]: Co-localization of the particles and cells in combination with the controlled extracellular matrix protein microstructure provides cells with the necessary and specific signals and growth factors that help mediate cell growth, proliferation, or differentiation in a  controlled manner; and [0040]: if it is desirable to achieve one uniform ECM protein microstructure throughout the biological composition, a lower frequency may be optimal. If it is desirable to achieve site-specific ECM protein microstructure, a higher frequency may be optimal) – “differentiation that is mediated with a controlled ECM microstructure” is considered the “desired differentiated phenotype for the target cell” as claimed. Further, any cellular structure has a characteristic natural frequency;
“radiating the target tissue with waveform energy of the frequency in accordance with a predetermined protocol to epigenetically influence the target cell to achieve a differentiated phenotype” ([0040]: exposure to the ultrasound field is carried out at a pressure amplitude and a spatial peak, temporal average intensity that is optimal for mediating the extracellular matrix protein microstructure …exposure of the biological composition to an ultrasound energy source);
“monitoring a phenotypic response of the cell to the waveform energy” ([0086]: collagen fiber morphology of polymerized gels was assessed at imaging depths…using second-harmonic generation microscopy imaging. Sham-exposed collagen gels were characterized by long, thick, loosely packed collagen fibers (FIG. 2A). In contrast, as the ultrasound exposure pressure increased, collagen fibers became visibly thinner, shorter, and more numerous at both pressure antinodes and nodes); and 
“terminating application of the predetermined protocol on the patient when the cell achieves the differentiated phenotype” ([0069]: the 15-min exposure was sufficient for collagen polymerization). 
In regard to the monitoring and the termination step, it would be obvious to one of ordinary skill in the art that it is a common practice for any medical treatment protocol to comprise a monitoring step and a terminating step in order to appropriately assess and effectiveness of the treatment, and the treatment has to be terminated at a given time point, for “when the cell achieves the differentiated phenotype” being one example.

Dalecki does not teach that the frequency of the radiation that is used to regulate cellular environment for cell differentiation is the natural frequency for the target cell.
However, in an analogous ultrasound promoted cell differentiation field of endeavor, Louw teaches
“radiating the target tissue with waveform energy of the natural frequency” (p.12, ¶-5: From Figure 5a we see that the stresses are maximized near f ~ 5 MHz and δ/λ = 0. We refer to this point as the primary resonance…A more detailed picture of the resonance frequency is given in Figure 5b. The resonance frequency lies at f = 5.2 MHz…cells that are exposed to US within the bandwidth region still benefit from resonance effect) – in FIG.5b, it demonstrates that the ultrasound is tuned to the resonance frequency of the target cell. Maximum stress is produced to consequently promote cell differentiation as explained in pp.2-3.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the radiation protocol of Dalecki employ such a feature of “operational parameters established relative to the natural frequency of the target tissue” as taught in Louw for the advantage of “maximizing gene expression” of factors that promote cell differentiation, as suggested in Louw, p.11, Experimental results.

Claim 15. Dalecki and Louw combined teaches all the limitations of claim 14.
Dalecki further teaches
“tuning the radiation to a selected frequency f” ([0040]: if it is desirable to achieve one uniform ECM protein microstructure throughout the biological composition, a lower frequency may be optimal. If it is desirable to achieve site-specific ECM protein microstructure, a higher frequency may be optimal), 
“adjusting the peak values of amplitudes of the radiation to a selected intensity level v” ([0040]: exposure to the ultrasound filed is carried out at a pressure amplitude and a spatial peak, temporal average intensity that is optimal for mediating the extracellular matrix protein microstructure); and 
“providing a predetermined time duration td for activation of the generating step” ([0041]: the duration of ultrasound exposure will vary depending on the extracellular matrix protein composition of the biological composition and the extent to which the microstructure of the composition is to be controlled).

Claim 17. Dalecki and Brooks combined teaches all the limitations of claim 14.
Dalecki further teaches that
“the target tissue is selected from the group consisting of in vivo tissue and in vitro tissue” ([0046]: application of the methods of the present invention to these systems will facilitate the generation of tissue scaffolds having defined ECM protein microstructures, which subsequently will generate more complex three dimensional tissues having expanded in vitro, and more importantly, in vivo utility. Examples of various tissue constructs are listed in [0046]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dalecki in view of Louw, further in view of Brooks et al., US 2011/0004091 A1, hereinafter Brooks.

Claim 16. Dalecki and Louw combined teaches all the limitations of claim 14.
Dalecki further teaches that
“the waveform energy is sonic radiation, including ultrasound wave: (exposure of the biological composition to an ultrasound energy source), and
“is selected from the group consisting of a pure frequency and a complex frequency” ([0069]: one sample was exposed to ultrasound at either 1 MHz or 8.3 MHz for 15 min) – either 1 MHz or 8.3 MHz is a pure frequency.
In regard to the feature that the waveform energy is infrasound wave, Dalecki and Louw combined teaches sound wave tuned to the resonance frequency of the target cell is applied onto the target tissue. Neither Dalecki nor Louw teaches that the waveform energy includes infrasound wave. However, in an analogous sonic energy cell treating field of endeavor, Brooks teaches that 
[0116]: Tektronix 25 SME 4040 (0.5 Hz-20 MHz)).
Therefore, as Dalecki, Louw and Brooks all teach the application of sound waves to a target tissue to provide cell modification, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the waveform energy of Dalecki employ such a feature of “the waveform energy is sonic radiation, including infrasound and ultrasound wave” as taught in Brooks. Such a feature of Brooks provides advantages to provide “a satisfactory method or system for affecting functions of a biological structure without also affecting near-by tissue”, as suggested in Brooks, [0009].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory provisional double patenting rejection is appropriate where at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of co-owned U.S. Patent No. 10,780,289. The claims are substantially identical to disclose substantially identical subject matter.  Both the instant application and the ‘289 patent disclose a method of epigenetically influencing a target cell to achieve a differentiated phenotype, the method comprises irradiating the target tissue with a frequency that is the natural frequency of the target cell to epigenetically influence the target cell to achieve a differentiated phenotype. 



Response to Arguments
	Applicant’s arguments in regard to the rejections to claims 1-10 and 12-20 under 35 U.S.C. 103 have been fully considered but they are moot. In view of the claim amendment, the rejections are now withdrawn.
	In regard to claims 1-10, 12-13 and 18-20, the amendment has changed the scope of the claim and no art rejection is made in the present Office action. The feature of the natural frequency that the radiation is tuned to for irradiating the cell being a natural frequency of a chromosome of the cell, in combination with other limitations presented in the claims, is not taught or suggested by any of the previously cited prior arts.
	In regard to claims 14-17, the amendment has changed the scope of the claim and a new ground of rejection under 35 U.S.C. 103 is now made. Dalecki is relied upon for the teaching of the claimed method except for the frequency that the radiation is turned to being a natural frequency of the target cell. The newly cited Louw is replied upon for the teaching of such a feature. Brooks remains being cited for the rejection to claim 16 such that the waveform energy is infrasonic wave radiation.
In the Remarks, Applicant argued that Brook only to destroy cells, or cause them to grow faster or otherwise increase in some functionality (Brooks, [0046], Remarks, p.6, ¶-2). Examiner acknowledges the teaching provided in [0046], and further notes that Brooks teaches in [0045]: depending on the power intensity of the acoustic energy, and the type of targeted structure that is induced into acoustic resonance, the structure may have its functions affected, such as disruption and/or augmentation. Examiner considers that (1) Dalecki and Louw combined already provides sufficient teaching of 
Therefore, Brooks is considered a relevant prior art for being relied upon for the sound wave form of Dalecki and Louw combined to be infrasound wave, and the motivation to combine is considered proper. 	
Based on the above considerations, claims 1-10 and 12-20 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-SHAN YANG/Examiner, Art Unit 3793